DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:  b) continuously measuring battery cell physical properties comprising a battery cell voltage, a battery cell current, a battery cell can temperature, and a battery cell internal resistance, or a battery cell internal resistance of each said battery 10cell during said cycling. It is unclear how this limitation is to be interpreted. This can be interpreted as “measurement of four properties/characteristics, (i.e. voltage, current, temperature, and internal resistance of one cell) or just the internal resistance of each individual cell” or as “measurement of voltage, current, and temperature (a constant) and the option to choose whether to measure the resistance of one individual cell or each said cell. Examiner suggests that the applicant amend this limitation to make clear how applicant intends for limitation to be interpreted. 
, using an algorithm on a non-transitory computer medium, a voltage curve for each said battery cell, wherein said voltage curve is dependent on a capacity for a given said cycle. It is unclear if, when, or whether capacity was determined in the previous limitation. If capacity was not determined by limitation b), it is apparent that the step that concludes this calculation was omitted. Examiner suggests that applicant clarify whether limitation b) is the calculation of capacity and if not, to include due process.
Claim 1 further recites: generating transformations of said AQ(V). It is unclear to the examiner what is being transformed (is it ΔQ(V)? and if so…) and from what the ΔQ(V) is being transformed and what it is to be transformed into. This limitation isn’t definitive and is left open for interpretation and therefore deemed indefinite. 
Claim 1 further recites the limitation "said machine learning" and "said predicted battery operation" in the last limitation of the claim (f).  There is insufficient antecedent basis for this limitation in the claim. It is unclear what applicant intends to claim as the learning model.  Is the model Q(V) itself?  It is the evolution of Q(V) (i.e. ΔQ(V))? Also, what constitutes that it is a machine learning model as this is not defined by the claims. Furthermore, it is also unclear what the learning model is being applied to. Examiner suggests that the applicant clarify the definition and the applicability of the machine learning model.

Regarding claim 2, it is not clear how this list of physical properties is related to the list of claim 1, limitation (b) since it appears to be the same.  Is this claim requiring that the first alternative listed be the one used in claim 1? 
Similar to Claim 1, claim 4, the limitation “said transformation of said of a AQ(V)” shares the same concerns of limitation (e) in claim 1. Examiner suggest applicant clarify what exactly is being transformed, from what it is being transformed and what it is being transformed into.

Regarding claim 8, the limitation “a machine learning model” is confusing.  Is this the same machine learning model as in claim 1(f) (“said machine learning model”)?  Or a different one?   

Claims 2-8 are further rejected for their dependence on claim 1.

EXAMINER NOTE
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  See MPEP § 2173.06.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure: 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863